15 Mich. App. 12 (1968)
166 N.W.2d 57
PEOPLE
v.
GRABOWSKI
Docket No. 4,132.
Michigan Court of Appeals.
Decided December 20, 1968.
Leave to appeal denied March 14, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Robert J. McClear, for defendant.
Leave to appeal denied March 14, 1969. See 381 Mich 808.
PER CURIAM:
Defendant, Casimir Grabowski, was tried by jury and convicted of violating the bank, safe and vault robbery statute, CL 1948, § 750.531 (Stat Ann 1954 Rev § 28.799) and breaking and entering a business place contrary to MCLA § 750.110 (Stat Ann 1969 Cum Supp § 28.305). On appeal it is contended that the safecracking statute is unconstitutionally vague and ambiguous. The people have filed a motion to affirm the conviction.
*13 The defendant's suggested interpretation of the bank, safe and vault robbery act is unreasonable. The questions presented here on appeal are unsubstantial and require no formal argument or submission.
Affirmed.
LESINSKI, C.J., and J.H. GILLIS and QUINN, JJ., concurred.